Title: General Orders, 15 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Friday May 15th 1778.
                        Parole Onondaga—C. Signs Ohio—Ontario.
                        
                    
                    General McIntosh being appointed to a separate Command and requiring a little time to prepare for it, Coll Clark is to take the immediate command of the North Carolina Brigade & discharge the several duties of Coll Commandant ’till further orders. except administring the oath to the officers (agreeable to former orders) which General McIntosh is to continue to do while he stays in Camp.
                    James McHenry Esquire is appointed an Assistant Secretary to the Commander in Chief & is to be respected and obeyed as such.
                    The Court of Enquiry whereof General Varnum was President report—“That although the Inconveniencies suffered in Coll Greene’s Regiment would naturally prompt him to request an Enquiry—yet that Coll Steward has acquitted himself with propriety being no way contributary thereto.[”]
                    The Proportions of Paper will be delivered the several Brigades tomorrow.
                    No Sutler or soldiers are to sell or give any rum or other spirituous  liquors to the Indians on any pretence whatever—A breach of this order will be immediately and severely noticed.
                